Citation Nr: 0527202	
Decision Date: 10/06/05    Archive Date: 10/17/05	

DOCKET NO.  04-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in which the RO denied the benefit 
sought on appeal.  The veteran, who had active service from 
March 1978 to June 1978, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  An unappealed rating decision dated in May 1996 denied 
service connection for a back disorder.  

3.  The evidence received since the May 1996 rating decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied entitlement to 
service connection for a back disorder is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

2.  The evidence received subsequent to the May 1996 rating 
decision is not new and material, and the claim for service 
connection for a back condition remains denied. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  The veteran was provided VCAA 
notice by letter dated in September 2002.  This letter 
informed the veteran about the information and evidence not 
of record that was necessary to substantiate the claim and 
the information and evidence the claimant was expected to 
provide.  The veteran was also informed that he could tell 
the RO about any additional information or evidence that the 
veteran wanted the RO to get for him and the veteran could 
send the necessary evidence to the RO directly.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (indicating 
that the "fourth element" of the notice requirement as set 
forth in 38 C.F.R. § 3.159(b)(1) required VA to request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)).  While the September 2002 
letter did not specifically state what information and 
evidence the VA would seek to provide, that information was 
provided to the veteran in the September 2004 statement of 
the case, and the Board notes that neither the veteran nor 
his representative have contended or argued that any defect 
or deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

The veteran received the November 2002 rating decision and 
the Statement of the Case.  These documents issued in 
connection with this appeal notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claim was denied.  In response to these 
documents, the veteran contacted the RO in February 2005 and 
requested (1) that medical evidence be obtained from the 
Social Security Administration and (2) asked that a decision 
be made on the evidence in the file.  The Social Security 
Administration records, among others, were obtained; and the 
RO issued a Supplemental Statement of the Case in March 2005.  
Thereafter, also in March 2005, the veteran's representative 
submitted a VA Form 646 in which he rested the veteran's 
appeal without the submission of further argument.  Based 
upon the foregoing, the Board again, finds that the essential 
fairness of the adjudication process has not been affected by 
any error as to the content of the RO's notification letter. 
See generally Mayfield, supra; Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's private medical records and Social Security 
Administration records are associated with the claims file.  
The Board observes and acknowledges that the veteran has not 
been afforded a VA examination in connection with his request 
to reopen his claim.  However, the veteran was given the 
opportunity for a VA examination in connection with his 
original claim, but failed to appear.  Further, unless new 
and material evidence is submitted, the duty to assist a 
veteran does not include a VA examination.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  Neither the veteran nor his 
representative have made the RO or the Board aware of any 
additional available evidence that needs to be obtained in 
order to fairly decide the veteran's claim.  As such, the 
Board finds that the case is ready for appellate review.

B.  Evidence

Historically, a May 1996 rating decision denied service 
connection for a back disorder based upon a lack of medical 
evidence indicating that the veteran's back disorder 
developed in service or within one year following separation 
from service.  At that time, the RO reviewed private medical 
records dated from November 1993 to November 1995 from St. 
Mary's Hospital and outpatient treatment reports dated from 
October 1995 to November 1995 from Deaconess Hospital which 
showed that the veteran received treatment for a back injury 
15 years after he separated from service.  The RO did not 
review the veteran's service medical records because no such 
records could be located after diligent searches and requests 
for the records had been made.  The rating decision noted 
that the veteran had been afforded a VA examination, but 
failed to appear.  The veteran was provided notice of this 
decision and of his appellate rights by VA letter dated in 
May 1996.  The veteran did not appeal this decision.

In March 2002, the veteran submitted a request to reopen his 
claim.  Three Reports of Contact (VA Form 119) dated in July 
2002 are contained in the claims file.  The first form 
indicated that the veteran had not received medical treatment 
from any private physician regarding his back condition, and 
that all of the veteran's treatment occurred at Fort Leonard 
Wood.  The second noted that that the veteran did not receive 
private medical treatment or treatment at any VAMC facility.  
It also reported that the veteran waived due process 
regarding his claim and desired his claim to be rated on the 
information of record.  The third contact form noted that the 
veteran had no other evidence to submit.  In August 2002, the 
RO requested medical records from U.S.A.- - MEDDAC at Fort 
Leonard Wood.  In September 2002, MEDDAC responded that a 
thorough search was made of the databases and files at Fort 
Leonard Wood, and they no longer maintained any medical 
records for the veteran.  In September 2002, the RO informed 
the veteran of the need for him to submit new and material 
evidence in order to have his claim reconsidered.  

In a November 2002 letter, the RO denied service connection 
on the basis that the veteran did not submit new and material 
evidence to reopen his claim.  A VA Form 4107 [Notice of 
Procedural and Appellate Rights] was enclosed with the 
letter.  In October 2003, the veteran submitted his Notice of 
Disagreement and requested the RO schedule him for a VA 
examination.  

The claims file contains private medical records from St. 
Mary's Health Center Emergency Department.  Specifically, 
records dated in October 2003 noted that the veteran was 
diagnosed with a lumbar strain.  Emergency Department notes 
indicate that the veteran reported a history of a back injury 
while wrestling at the age of 19, and that he had back 
problems intermittently since that time.  Physical 
examination revealed that the veteran had some mild 
tenderness of the lumbar spine or the lower spinous process.  
He additionally had some mild tenderness and minimal spasm of 
the right paraspinous muscles and decreased range of motion 
secondary to pain.  Subsequent medical records from St. 
Mary's Health Center did not reflect treatment for a back 
disorder.   

The record on appeal additionally contains records from the 
Social Security Administration.  A June 1993 Disability 
Report record indicates that the veteran reported his 
disabling condition as a back injury, and that this condition 
first started bothering him in June 1991.  An April 2004 
Social Security Benefit Information form indicates the 
veteran had been receiving Social Security disability since 
March 1992, his diagnosis was mental retardation and there 
was no secondary diagnosis.  The veteran's Social Security 
records also include Social Security work activity reports, 
the veteran's September 1976 school records and a hospital 
record from Saint Louis University Hospital.  None of these 
records contain information about the veteran's back 
disorder.  

In a September 2004 Statement of the Case and a March 2005 
Supplemental Statement of the Case, the RO addressed the 
medical records obtained from St. Mary's Health Center and 
the Social Security Administration.  The RO determined that 
this evidence was not material to reopening the veteran's 
claim as it noted the existence of a back condition years 
following separation from service but did not show any 
relationship between the veteran's back disorder and his 
military service.  

C.  Law and Analysis

The veteran's request for service connection for a back 
disorder was previously considered and denied in a May 1996 
rating decision.  The veteran was provided notice of that 
decision and that decision represents a final decision.  
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured after the last disallowance is 
"new and material."  Under 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal jurisdictional issue that the 
Board is required to address on appeal despite the RO's 
action. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. 
Cir. 1996) (statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits). 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Thus, to merit an award of service connection under 38 
U.S.C.A. § 5108, the veteran must submit new and material 
evidence establishing the existence of a present disability 
resulting from service. See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 1353, 1355-
1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328, 
1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In this case, the evidence associated with the claims file 
since the May 1996 rating decision consists of Social 
Security Administration records and private medical records.  
In regards to the Social Security Administration evidence, a 
single disability report dated in June 1993 references the 
veteran's back injury.  This record notes that the veteran 
reported his back condition started bothering him in June 
1991, thirteen years after he separated from service.  None 
of the Social Security Administration records contained in 
the file discuss the diagnosis, treatment or complaints of a 
back condition.  

In regards to the medical records from St. Mary's Health 
Center, the records support the veteran's claim that he had a 
back disorder as of October 2003, twenty-five years after 
service.  However, they fail to show that this disorder 
manifested as a result of an incident that occurred in 
service or within one year following separation from service.  

As the record stands, there is no competent medical evidence 
linking the veteran's back problems to his time in service.  
The Board finds that the veteran has submitted no evidence, 
other than his own assertions, indicating that he currently 
has a back disorder that is related to service.  
Unfortunately, these assertions are insufficient to grant the 
veteran's claim, as the veteran is not considered competent 
to diagnose a disability. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).

Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not applicable. Therefore, service connection for a back 
disorder must be denied. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a back disorder has not 
been submitted, and the appeal is denied.    



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


